Since the defendant’s attorney raised the defenses of entrapment and duress during jury selection, during his opening statement and in cross-examination, the trial court did not err when it permitted evidence relating to the defendant’s criminal predisposition to be introduced on the People’s direct case (see, People v Mann, 31 NY2d 253, 261; People v Calvano, 30 NY2d 199, 205; People v Frisbie, 115 AD2d 911, 912).
We have examined the defendant’s other contentions and find them to be without merit (see, People v Pavao, 59 NY2d 282, 288-289; People v Almodovar, 62 NY2d 126, 133; People v Farrar, 52 NY2d 302, 305). Brown, J. P., Rubin, Lawrence and Hooper, JJ., concur.